In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00217-CV


              IN THE INTEREST OF S.L.J., S.D.J. AND S.F.J., CHILDREN

                       On Appeal from the County Court at Law No 3
                                  Lubbock County, Texas
               Trial Court No. 2012-501,593, Honorable Judy Parker, Presiding

                                      July 10, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       J.K.J., appellant, attempts to appeal an order modifying possession of his three

children. The order was signed on April 27, 2015. His notice of appeal was filed with

the district clerk on June 1, 2015. We dismiss for failing to comply with a notice and

court order requiring a response within a specified time. TEX. R. APP. P. 42.3(c).

       Appellant’s notice of appeal was due on May 27, 2015. See TEX. R. APP. P. 26.1.

Though appellant filed a notice of appeal on June 1, 2015, no motion requesting an

extension of the deadline accompanied it. Under Texas Rule of Appellate Procedure

26.3, the Court may extend the time to file a notice of appeal if, within 15 days after the

deadline expires, the appellant files the notice of appeal along with a motion requesting
an extension that reasonably explains the need for an extension. See TEX. R. APP. P.

26.3 & 10.5(b). Although a motion for extension is implied when an appellant tenders a

notice of appeal within 15 days after the notice deadline, it is still necessary for

appellant to reasonably explain the need for an extension. See Verburgt v. Dorner, 959
S.W.2d 615, 617, (Tex. 1997); Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex.

1998).

         Because appellant filed a notice of appeal within 15 days after the deadline, a

motion for extension was implied. Yet, we ordered him to explain, in writing and by

June 26, 2015, why the notice of appeal was filed late. We also informed appellant that

the failure to comply with the directive would result in dismissal of the appeal. See TEX.

R. APP. P. 42.3. That deadline also lapsed without appellant responding to our directive

for an explanation.

         Accordingly, we dismiss the appeal under Texas Rule of Appellate Procedure

42.3(c) because appellant failed to comply with a notice and court order requiring a

response within a specified time. Of course, appellant has 15 days to file a motion for

rehearing wherein he may comply with our earlier directive.

                                                              Per Curiam




                                            2